THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF MARCH 12,
2018 BY AND AMONG MICHAEL HERNANDEZ (THE “SUBORDINATED CREDITOR”), CYNERGISTEK,
INC., A DELAWARE CORPORATION (THE “COMPANY”), CTEK SECURITY, INC., A TEXAS
CORPORATION (“CTEK SECURITY”), CTEK SOLUTIONS, INC., A CALIFORNIA CORPORATION
(“CTEK SOLUTIONS”), DELPHIIS, INC., A CALIFORNIA CORPORATION (“DELPHIIS”), EACH
OTHER GUARANTOR PARTY THERETO FROM TIME TO TIME (TOGETHER WITH THE COMPANY, CTEK
SECURITY, CTEK SOLUTIONS, DELPHIIS, AND EACH OTHER OBLIGOR OF THE SENIOR DEBT,
THE “DEBTORS”), AND BMO HARRIS BANK N.A., A NATIONAL BANKING ASSOCIATION (THE
“SENIOR LENDER”), TO THE INDEBTEDNESS (INCLUDING INTEREST) OWED BY THE COMPANY
PURSUANT TO THAT CERTAIN CREDIT AGREEMENT DATED AS OF MARCH 12, 2018 AMONG THE
COMPANY, CTEK SECURITY, CTEK SOLUTIONS, DELPHIIS, EACH OTHER GUARANTOR PARTY
THERETO FROM TIME TO TIME AND THE SENIOR LENDER, AS SUCH CREDIT AGREEMENT MAY BE
AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME AND TO
INDEBTEDNESS REFINANCING THE INDEBTEDNESS UNDER SUCH AGREEMENT AS PERMITTED BY
THE SUBORDINATION AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS
ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE
SUBORDINATION AGREEMENT

 

 

SEPARATION AGREEMENT AND MUTUAL RELEASE

 

THIS SEPARATION AGREEMENT AND MUTUAL RELEASE (this “Mutual Release”) is entered
into as of this 12th day of March, 2018 (the “Effective Date”), by and among
CynergisTek, Inc., a Delaware corporation (f/k/a Auxilio, Inc., a Nevada
corporation) (“CynergisTek”), CTEK Security, Inc., a Texas corporation (f/k/a
CynergisTek, Inc.) (“CTEK”, and together with CynergisTek, the “CynergisTek
Parties”), and Michael Hernandez (f/k/a Dr. Michael G. Mathews) (“Hernandez”).
 As used in this Mutual Release, “Party” shall mean either CynergisTek, CTEK or
Hernandez, and “Parties” shall mean the CynergisTek Parties and Hernandez. 

 

RECITALS

 

WHEREAS, the Parties and Michael McMillan (“McMillan”), entered into a Stock
Purchase Agreement dated as of January 13, 2017, pursuant to which CynergisTek
(then known as Auxilio, Inc.) acquired all of the shares of common stock of CTEK
(then known as CynergisTek, Inc.) from Hernandez and McMillan (the “Stock
Purchase Agreement”); 

 

WHEREAS, in connection with the Stock Purchase Agreement, (i) CynergisTek and
Hernandez (then known as Dr. Michael G. Mathews) entered into an Executive
Employment  

--------------------------------------------------------------------------------

1

10902060v.11

4848-4962-5682

--------------------------------------------------------------------------------

Agreement dated as of January 13, 2017 (the “Employment Agreement”), (ii)
Hernandez, McMillan and CynergisTek entered into a Registration Rights Agreement
dated as of January 13, 2017 (the “Registration Rights Agreement”), (iii)
CynergisTek and Hernandez entered into a Promissory Note dated effective January
13, 2017 in the original principal amount of $4,500,000 (the “Hernandez Note”),
and (iv) Hernandez, McMillan, CynergisTek and AvidBank, a California banking
corporation (“AvidBank”) entered into a Subordination Agreement dated as of
January 13, 2017 (the “AvidBank Subordination Agreement”) (the Stock Purchase
Agreement, Employment Agreement, Registration Rights Agreement and Hernandez
Note, collectively, the “Agreements”);

 

WHEREAS, the Parties have agreed to terminate Hernandez’ employment with
CynergisTek and the Employment Agreement on the terms set forth herein and to
make certain agreements in settlement of disputes with respect to the Earn-out
Payments (defined herein as defined in the Stock Purchase Agreement); and 

 

WHEREAS, Parties have further agreed to settle and grant to each other the
releases set forth herein with respect to claims, liabilities and obligations
under the Employment Agreement and with respect to the Earn-out Payments, as set
forth herein. 

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties do hereby agree as follows:  

 

ARTICLE I

 

EMPLOYMENT TERMINATION AND SETTLEMENT TERMS

 

1.1Termination of Employment.  On and effective as of the Effective Date,
Hernandez’s employment with CynergisTek and the Employment Agreement shall
terminate, and upon such event the Parties shall have no further rights or
obligations one to another pursuant to the Employment Agreement or with respect
to the Earn-out Payments.  CynergisTek’s timely performance of the Settlement
Obligations to Hernandez shall extinguish and terminate any payment obligations
that the Employment Agreement contemplates would continue following the
termination of the Employment Agreement, including any severance or bonus to be
made by CynergisTek to Hernandez thereunder.   

 

1.2Earn-out Note.  Notwithstanding anything to the contrary in Section 1.6 of
the Stock Purchase Agreement or otherwise, and in order to resolve bona fide
disputes among the Parties, in lieu of any Earn-out Payments (as defined in the
Stock Purchase Agreement) that could be earned by Hernandez under the Stock
Purchase Agreement, CynergisTek will pay Hernandez the amount of $3,750,000 (the
“Earn-Out Settlement Amount”).  Simultaneously with the execution of this
Agreement, CynergisTek shall execute and deliver to Hernandez a promissory note
with respect to the Earn-Out Settlement Amount in the form attached hereto as
Exhibit A (the “Earn-out Note”), which among other things provides for (a) an
original principal amount of the Earn-Out Settlement Amount, (b) a maturity date
of March 12, 2023 at which all principal and accrued and unpaid interest is due,
(c) simple interest at a rate of 5% per annum  

--------------------------------------------------------------------------------

2

10902060v.11

4848-4962-5682

--------------------------------------------------------------------------------

commencing on January 1, 2018 and compounding initially on the Effective Date
and then  annually on the last day of December each year during the term, and
(d) the right of CynergisTek, without premium or penalty, but subject to the
approval and consent of BMO Harris Bank, N.A., to prepay all or any portion of
the Earn-out Note.  Hernandez hereby waives and disclaims rights to any Earn-out
Payments under Section 1.6 of the Stock Purchase Agreement other than the
Earn-out Note.  It is the intent of the Parties that the amounts paid under the
Earn-out Note be treated as Earn-out Payments and therefore additional purchase
price under the Stock Purchase Agreement.

 

1.3Payoff of Hernandez Note; Severance and Bonus Payment.  In addition to
delivery of the Earn-out Note, simultaneously with the execution and delivery of
this Agreement (i) CynergisTek will pay to Hernandez, in full satisfaction and
prepayment of the Hernandez Note, the cash amount of FOUR MILLION FIVE HUNDRED
THOUSAND DOLLARS ($4,500,000) plus interest of $70,027.40 if paid on March 12,
2018 and $986.30 per diem for every day thereafter, (ii) CynergisTek will pay to
Hernandez TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000) (the “Initial Severance
and Bonus Payment”) by wire transfer of immediately available funds, less any
relevant taxes and other withholdings to be paid to Hernandez and (iii)
CynergisTek shall execute and deliver to Hernandez a promissory note in the
original principal amount of THREE HUNDRED FORTY THREE THOUSAND SEVEN HUNDRED
FIFTY DOLLARS ($343,750) and otherwise in the form set forth as Exhibit B
attached hereto (the “Severance and Bonus Payment Note”), which Severance and
Bonus Payment Note will bear interest at a rate of 5% per annum, compounding
annually, commencing on the Effective Date and will allow for prepayment by
CynergisTek.  The delivery of the Earn-out Note, the payment of the Severance
and Bonus Payment, and the delivery of the Severance and Bonus Payment Note are
collectively referred to herein as the “Settlement Obligations”. 

 

1.4Tax Matters. CynergisTek will issue a Form W-2 to Hernandez for the Severance
and Bonus Payment.  Hernandez agrees and acknowledges that CynergisTek and its
counsel have not made any representations to Hernandez regarding the tax
consequences of any payments or amounts received by Hernandez pursuant to this
Mutual Release. 

 

1.5Payroll.  Except for Hernandez’ final paycheck which will be paid as part of
CynergisTek’s next ordinary payroll occurring after the Effective Date (and
which shall include all accrued vacation) (“Final Paycheck”).  Hernandez further
agrees and acknowledges that, except for the Final Paycheck, Hernandez has been
properly paid for all hours worked for CynergisTek, that all salary, wages,
commissions, bonuses, and other compensation due to Hernandez have been paid,
and that Hernandez is not owed anything else from CynergisTek other than as
provided for in this Mutual Release. 

 

1.6Board Seat.  On or before the Effective Date, Hernandez will resign as a
director of CynergisTek, agrees to not do so in protest, and will have no
further rights to receive information pertaining to CynergisTek’s board of
directors.  

 

1.7Non-Compete.  As of the Effective Date, the Employment Agreement is hereby
terminated.  However, the provisions of Section 6.07 of the Stock Purchase
Agreement and Section 10 of the Employment Agreement shall remain in effect in
accordance with their terms. 

--------------------------------------------------------------------------------

3

10902060v.11

4848-4962-5682

--------------------------------------------------------------------------------

1.8Subordination Agreement.  Simultaneously with the execution and delivery of
this Agreement, Hernandez shall enter into the Subordination Agreement and
CynergisTek shall furnish evidence to Hernandez satisfactory to Hernandez
evidencing the termination of the AvidBank Subordination Agreement. 

 

ARTICLE II

 

RELEASES

 

2.1General Release by CynergisTek.  Except for the Excluded Matters, CynergisTek
and CTEK, on their own behalf and on behalf of their affiliates and all of their
respective shareholders and other equity owners, officers, managers, directors
and other governing persons, attorneys, accountants and other agents, and all of
their successors and assigns (“CynergisTek Releasing Parties”)  do hereby fully,
finally, and forever generally RELEASE, SURRENDER, REMISE, ACQUIT, AND FOREVER
DISCHARGE, and covenant not to sue, Hernandez from any and all claims, disputes,
demands, actions, liabilities, damages, suits (whether at law or in equity),
promises, accounts, costs, expenses, setoffs, contributions, attorneys’ fees
and/or causes of action of whatever kind or character, whether past, present,
future, KNOWN OR UNKNOWN, liquidated or unliquidated, accrued or unaccrued, from
the beginning of time, or which may hereinafter accrue as a result of the
discovery of new and/or additional facts, which any CynergisTek Releasing Party
has had, may now have, or might claim to have, arising out of the Agreements or
any transaction contemplated thereby, based upon the acts or omissions of
Hernandez prior to the date of this Mutual Release; and CynergisTek and CTEK
acknowledge that the foregoing release expressly covers statements previously
made by Hernandez (to include LinkedIn or other social media sites) with respect
to the CynergisTek Releasing Parties. 

 

2.2General Release by Hernandez.  Except for the Excluded Matters, Hernandez
does hereby fully, finally, and forever generally RELEASE, SURRENDER, REMISE,
ACQUIT, AND FOREVER DISCHARGE, and covenant not to sue, CynergisTek and its
officers, directors, employees, affiliates and agents, from any and all claims,
disputes, demands, actions, liabilities, damages, suits (whether at law or in
equity), promises, accounts, costs, expenses, setoffs, contributions, attorneys’
fees and/or causes of action of whatever kind or character, whether past,
present, future, KNOWN OR UNKNOWN, liquidated or unliquidated, accrued or
unaccrued, from the beginning of time, or which may hereinafter accrue as a
result of the discovery of new and/or additional facts, which Hernandez has had,
may now have, or might claim to have, arising out of the Agreements or any
transaction contemplated thereby, based upon the acts or omissions of
CynergisTek or any of its officers, directors and/or employees prior to the date
of this Mutual Release, including but not limited to: 

 

(a)any claims under Title VII of the Civil Rights Act of 1964 (Title VII), the
Americans with Disabilities Act (ADA), the Family and Medical Leave Act (FMLA)
(with respect to existing but not prospective claims), the Equal Pay Act (EPA),
the Employee Retirement Income Security Act (ERISA) (with respect to unvested
benefits), the Civil Rights Act of 1991, Section 1981 of the Civil Rights Act of
1866 (Section 1981), the Fair Credit Reporting Act (FCRA), the Worker Adjustment
and Retraining  

--------------------------------------------------------------------------------

4

10902060v.11

4848-4962-5682

--------------------------------------------------------------------------------

Notification (WARN) Act, the Genetic Information Non-Discrimination Act (GINA),
the Immigration Reform and Control Act (IRCA), the Age Discrimination in
Employment Act (ADEA), the Uniform Services Employment and Reemployment Rights
Act (USERRA), all as amended, any claims arising under the Texas Labor Code that
may be legally waived and released including the Texas Payday Act, the Texas
Anti-Retaliation Act, Chapter 21 of the Texas Labor Code and the Texas
Whistleblower Act, all of their respective implementing regulations, and any
other federal, state, local, or foreign law (statutory, regulatory, or
otherwise) that may be legally waived and released; however, the identification
of specific statutes is for purposes of example only, and the omission of any
specific statute or law shall not limit the scope of this general release in any
manner;

(b)any claims for compensation of any type whatsoever, including but not limited
to claims for salary, wages, bonuses, commissions, incentive compensation,
vacation, sick pay, or severance; 

(c)any claims arising under tort, contract, or quasi-contract law, including but
not limited to claims of breach of an express or implied contract, tortious
interference with a contract or prospective business advantage, breach of the
covenant of good faith and fair dealing, promissory estoppel, detrimental
reliance, invasion of privacy, nonphysical injury, personal injury or sickness,
or any other harm, wrongful or retaliatory discharge, fraud, defamation, and
negligent or intentional infliction of emotional distress; and 

(d)any and all claims for monetary or equitable relief, including, but not
limited to, attorneys’ fees and costs, back pay, front pay, reinstatement,
experts’ fees, medical fees or expenses, costs and disbursements, punitive
damages, liquidated damages, and penalties. 

2.3Release of Unknown Claims.  Except with respect to the Excluded Matters, the
Parties expressly waive any and all rights that any of them may have under any
applicable statute, doctrine or principle of law restricting the right of any
person to release claims that such person does not know or suspect to exist at
the time of executing a release, which claims, if known, may have materially
affected such person’s decision to give such release.  In connection with such
waiver and relinquishment, each of the Parties acknowledges that it is aware
that it may hereafter discover claims currently unknown or unsuspected, or facts
in addition to or different from those that it now knows or believes to be true,
with respect to the matters released herein.  Nevertheless, it is the joint
intention of the Parties that this Mutual Release shall settle each and every
claim, dispute and controversy, known or unknown, fixed or contingent, that the
Parties have or may have against each other (other than claims for
indemnification under the Stock Purchase Agreement).  In furtherance of such
intention, the releases herein given by the Parties shall remain in effect as
full and complete releases of the released matters, notwithstanding the
discovery or existence of any such additional or different claims or facts
relative thereto. 

 

The Parties understand and agree that this is a full and final settlement
applying not only to all claims that are presently known, anticipated, or
disclosed, but also to all claims presently unknown, unanticipated, and
undisclosed.  The Parties hereby waive any and all rights or

--------------------------------------------------------------------------------

5

10902060v.11

4848-4962-5682

--------------------------------------------------------------------------------

benefits which either of them may now have, or may in the future have, against
the other under the terms of Section 1542 of the California Civil Code, or under
any other state or federal statute or common law principle of similar effect.
 California Civil Code Section 1542 provides as follows:  

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

2.4Excluded Matters.  The Parties’ obligations under the following (“Excluded
Matters”) are not subject to the releases granted pursuant to this Article II:
(a) the Stock Purchase Agreement (other than the covenants in Section 1.06
related to the Earn-out Payments, which covenants are subject to this Mutual
Release), including without limitation Hernandez’s non-competition and
non-solicitation covenants, (b) this Mutual Release, (c) the Final Paycheck, (d)
the Earn-out Note and the Severance and Bonus Payment Note, (e) the Registration
Rights Agreement and (f) any claims for indemnity or insurance coverage
Hernandez may have by virtue of his prior status as an officer or director of
the CynergisTek Parties.   

 

2.5Amendments to Stock Purchase Agreement.  Notwithstanding the terms and
conditions of the Stock Purchase Agreement, including without limitation Section
9.07 thereof, Hernandez hereby waives his right to consent to amendments to the
Stock Purchase Agreement as they relate to changes in McMillan’s right to
Earn-out Payments.    

 

ARTICLE III

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

3.1Authority.  Each Party hereby expressly represents and warrants that: (i) it
is duly authorized to execute and deliver this Mutual Release; (ii) this Mutual
Release and the transactions contemplated hereby have been duly authorized by
all necessary corporate or other applicable action of such Party; (iii) it is
the lawful owner of all claims, liabilities or obligations herein released; (iv)
it has full power and express authority to terminate the Employment Agreement
and to settle and release such claims, liabilities or obligations as set forth
in this Mutual Release; (v) the execution, delivery and performance of this
Mutual Release, the Severance and Bonus Payment Note and the Earn-out Note does
not constitute a breach or violation of, or default under, any agreement,
contract or certificate of incorporation, bylaws or other charter document  to
which such Party is a party or is otherwise subject to; (vi) such Party has
obtained all consents, approvals and waivers of all third parties that are
necessary for such Party to enter into and perform this Mutual Release, which
with respect to CynergisTek includes the consent and approval of BMO Harris
Bank, N.A., whose written consent has been provided to Hernandez prior to the
date of this Mutual Release, (vii) it has not made any assignment or transfer of
such claims, liabilities or obligations, including but not limited to,
assignment or transfer by subrogation or by operation of law; (viii) it knows of
no person or entity that intends to assert such a claim, liability or obligation
by, through, under, or on behalf of such Party; (ix) it is not relying upon any
statements, understandings, representations, expectations, promises, or
agreements other than those expressly set forth in this Mutual Release; (x) it
is represented and  

--------------------------------------------------------------------------------

6

10902060v.11

4848-4962-5682

--------------------------------------------------------------------------------

has been advised by counsel in connection with this Mutual Release, which such
Party executes wholly voluntarily and of its own choice, volition, judgment,
belief and knowledge, after consultation with such counsel and not under
coercion or duress; and (xi) it has made its own investigation of the facts and
is relying solely upon its own knowledge and the advice of its counsel.  The
Parties agree and stipulate that each Party is relying upon these
representations and warranties, and solely upon these representations and
warranties, in entering into this Mutual Release.  These representations and
warranties shall survive the execution of this Mutual Release.

 

3.2Confidentiality. Hernandez agrees to maintain confidentiality, except as
required by law, regarding all matters concerning Hernandez’s employment with
CynergisTek that were at issue in claims made by Hernandez, the negotiations and
discussions leading to this Mutual Release, and the existence and substance of
this Mutual Release, including the amount paid under this Mutual Release, except
that Hernandez may disclose this Mutual Release to Hernandez’s spouse or civil
union partner, attorney, and tax advisor, so long as the person receiving the
information agrees to keep this information confidential and not to disclose it
to others. Hernandez acknowledges that CynergisTek is required to disclose the
terms of this Mutual Release in its filings with the Securities and Exchange
Commission. 

 

Hernandez further understands and acknowledges that during the course of
Hernandez’s employment by CynergisTek, Hernandez has had access to and learned
about confidential, secret, and proprietary documents, materials, and other
information, in tangible and intangible form, of and relating to CynergisTek and
its businesses and existing and prospective customers, suppliers, investors, and
other associated third parties (“Confidential Information”). Hernandez further
understands and acknowledges that this Confidential Information and
CynergisTek’s ability to reserve it for the exclusive knowledge and use of
CynergisTek is of great competitive importance and commercial value to
CynergisTek, and that improper use or disclosure of the Confidential Information
by Hernandez might cause CynergisTek to incur financial costs, loss of business
advantage, liability under confidentiality agreements with third parties, civil
damages, and criminal penalties. 

 

For purposes of this Mutual Release, Confidential Information includes, but is
not limited to, all information not generally known to the public, in spoken,
printed, electronic, or any other form or medium, relating directly or
indirectly to: business processes, practices, methods, policies, plans,
publications, documents, research, operations, services, strategies, techniques,
agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
computer programs, computer software, applications, operating systems, software
design, web design, work-in-process, databases, manuals, records, articles,
systems, material, sources of material, supplier information, vendor
information, financial information, results, accounting information, accounting
records, legal information, marketing information, advertising information,
pricing information, credit information, design information, payroll
information, staffing information, personnel information, employee lists,
supplier lists, vendor lists, developments, reports, internal controls, security
procedures, graphics, drawings, sketches, market studies, sales information,
revenue, costs, formulae, notes, communications, algorithms, product plans,
designs, styles, models, ideas, audiovisual programs, inventions, unpublished
patent applications, original works of authorship,  

--------------------------------------------------------------------------------

7

10902060v.11

4848-4962-5682

--------------------------------------------------------------------------------

discoveries, experimental processes, experimental results, specifications,
customer information, customer lists, client information, client lists,
manufacturing information, factory lists, distributor lists, and buyer lists of
CynergisTek and its subsidiaries, or any existing or prospective customer,
supplier, investor, or other associated third party, or of any other person or
entity that has entrusted information to CynergisTek in confidence.

 

The term “Confidential Information” does not include information that is now or
becomes generally available to the public other than as a result of a disclosure
by Hernandez in breach of this Agreement. 

 

Hernandez understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified or treated as confidential or proprietary, or that would
otherwise appear to a reasonable person to be confidential or proprietary in the
context and circumstances in which the information is known or used. 

 

Hernandez agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate, or make available Confidential Information, or allow it to be
disclosed, published, communicated, or made available, in whole or part, to any
entity or person whatsoever not having a need to know and authority to know and
use the Confidential Information in connection with the business of CynergisTek
and, in any event, not to anyone outside of the direct employ of CynergisTek
except as required in the performance of any of Hernandez’s remaining authorized
duties to CynergisTek and only with the prior consent of an authorized officer
acting on behalf of CynergisTek in each instance (and then, such disclosure
shall be made only within the limits and to the extent of such duties or
consent); and (iii) not to access or use any Confidential Information, and not
to copy any documents, records, files, media, or other resources containing any
Confidential Information, or remove any such documents, records, files, media,
or other resources from the premises or control of CynergisTek. 

 

Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation, or order.  

 

3.3Return of Documents and Property.  Hernandez agrees to return all CynergisTek
property, including any and all copies of such documents, identification cards,
or badges, access codes or devices, keys, laptops, computers, telephones, mobile
phones, hand-held electronic devices, credit cards, electronically stored
documents or files, physical files, and any other CynergisTek property in
Hernandez’s possession within ten (10) days of the execution of this Mutual
Release. 

 

ARTICLE IV

 

MISCELLANEOUS

--------------------------------------------------------------------------------

8

10902060v.11

4848-4962-5682

--------------------------------------------------------------------------------

4.1Knowing and Voluntary Acknowledgment. Hernandez specifically agrees and
acknowledges that: (a) Hernandez has read this Mutual Release in its entirety
and understands all of its terms; (b) has been advised to consult with an
attorney before signing this Mutual Release and has consulted with such counsel
as Hernandez deemed necessary; (c) Hernandez knowingly, freely, and voluntarily
assents to all of its terms and conditions including, without limitation, the
waiver, release, and covenants contained herein; and (d) Hernandez is executing
this Mutual Release, including the waiver and release, in exchange for good and
valuable consideration in addition to anything of value to which Hernandez is
otherwise entitled. 

 

Hernandez further acknowledges that he has had twenty-one (21) days to consider
the terms of this Mutual Release, although Hernandez may sign it sooner if
desired. Further, Hernandez shall have seven (7) days from the date on which
Hernandez signs this Mutual Release to revoke consent to Hernandez’s release of
claims under the ADEA by delivering notice of revocation to Paul Anthony at
CynergisTek, 27271 Las Ramblas, Suite 200, Mission Viejo, California 92691,
before the end of such seven-day period. In the event of such revocation by
Hernandez, this Mutual Release shall be null and void in its entirety. 

 

The Parties acknowledge that Gardere Wynne Sewell LLP has represented Hernandez
and no other persons or entities in connection with this Mutual Release. 

 

4.2Further Assurances.  The Parties agree that they shall, from time to time,
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered to the other Parties, releases and other documents as each Party shall
reasonably request in order to further evidence the releases described in this
Mutual Release.  The Parties further agree that the releases contracted herein
shall be broadly and comprehensively construed. 

 

4.3Entire Agreement Clause.  This Mutual Release contains and constitutes the
entire agreement and understandings of the Parties and supersedes as of the
execution date all prior negotiations, discussions, undertakings or agreements
of any sort whatsoever, whether oral or written, with regard to the subject
matter herein.  There are no representations, agreements or inducements except
as set forth expressly and specifically in this Mutual Release. 

 

4.4Covenant Not to Assume Additional Claims.  Each Party agrees and covenants
not to take assignment of or otherwise assume from a third party any right
and/or interest in and to any claim or claims against any other Party arising
from any matter released hereby. 

 

4.5Non-Disparagement.  The Parties agree that, unless required to do so by legal
process, both parties, including all officers and directors, will not make any
disparaging statements or representations, either directly or indirectly,
whether orally or in writing, by word or gesture, to any person whatsoever,
about the other Party.  

 

4.6Remedies.  In the event of a breach or threatened breach by any Party or any
CynergisTek Released Party of any of the provisions of this Agreement, the
injured Party shall be entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
such breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
 

--------------------------------------------------------------------------------

9

10902060v.11

4848-4962-5682

--------------------------------------------------------------------------------

not afford an adequate remedy, and without the necessity of posting any bond or
other security. Any equitable relief shall be in addition to, not in lieu of,
legal remedies, monetary damages, or other available relief.  If a court of
competent jurisdiction awards monetary damages to CynergisTek as a result of
Hernandez’ failure to comply with any of the terms of this Agreement or
post-termination obligations contained in it, CynergisTek may, in addition to
any other remedies it may have, recover such amounts by offset against amounts
owed to Hernandez under the provisions of this Agreement, including under the
Earn-Out Note and Severance and Bonus Payment Note, without waiving the releases
provided herein.

 

4.7Successors.  This Mutual Release inures to the benefit of and binds the
Parties hereto and their respective successors and permitted assigns. 

 

4.8Interpretation.  The Parties agree that this Mutual Release shall not be
presumptively interpreted for or against any Party by reason of that Party
having drafted or negotiated, or failed to draft or negotiate, all or any
portion of any provision of this Mutual Release.  The use of the term
“including” or words of similar meaning in this Mutual Release will be deemed to
include the phrase “without limitation” or similar words that show the intent of
the Parties to identify, by way of a non-exhaustive list, certain examples of
the subject being addressed. 

 

4.9Severability.  If any portion of this Mutual Release shall be held by a court
of competent jurisdiction to be invalid or unenforceable, then that portion
shall be deemed to have been severed out of this Mutual Release and the Parties
acknowledge that the balance of this Mutual Release shall be valid and
enforceable. 

 

4.10Headings.  The descriptive headings of the several sections of this Mutual
Release are inserted for convenience of reference only and do not constitute a
part of this Mutual Release. 

 

4.11Governing Law; Waiver of Jury Trial; Enforcement.  This Mutual Release shall
be governed by and construed in accordance with the laws of the State of
California, without giving effect to the conflicts of law principles of such
State.  Each Party to this Mutual Release (i) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS MUTUAL
RELEASE, (ii) irrevocably submits itself to the exclusive personal jurisdiction
of (A) the courts of the State of California and (B) the United States District
Court having jurisdiction in Orange County, California, for the purposes of any
suit, action, or other proceeding arising out of this Mutual Release or any
transaction contemplated hereby, (iii) agrees that it shall not attempt to deny
such personal jurisdiction by motion or other request for leave from any such
court, and (iv) agrees that it shall not bring any action relating to this
Mutual Release or any of the transactions contemplated by this Mutual Release in
any court other than (A) the courts of the State of California or (B) the United
States District Court having jurisdiction in Orange County, California.  

--------------------------------------------------------------------------------

10

10902060v.11

4848-4962-5682

--------------------------------------------------------------------------------

4.12No Admission of Liability.  This Mutual Release is not an admission of any
fault, liability or wrongdoing by either of the Parties. 

 

4.13Amendments in Writing.  This Mutual Release may only be amended or modified
by a written instrument that has been executed by the Parties and that
unequivocally indicates the Parties’ intention to modify this Mutual Release.
 No waiver of any breach of this Mutual Release shall be construed as an implied
amendment or agreement to amend or modify any provision of this Mutual Release. 

 

4.14Mutual Release May be Executed in Counterparts.  This Mutual Release may be
executed in counterparts, which together shall constitute a fully executed
original.  Facsimiles, paper copies, or electronic copies of signatures shall
constitute and be binding as though they were originals. 

 

4.15Recitals.  The recitals contained within this Mutual Release, including the
defined terms contained therein, are hereby incorporated into and made a part of
this Mutual Release. 

 

4.16Public Announcements.  The Parties will jointly prepare a public
announcement regarding the matters governed by this Agreement.  The CynergisTek
Parties shall not make any press release or announcement regarding Hernandez’s
termination of employment or the matters governed by this Agreement without
Hernandez’s prior written approval.    

 

4.17Fees.  Except for fees previously paid by CynergisTek in respect of
Hernandez’ legal fees and an additional $5,000 which CynergisTek will pay for
Hernandez’ legal fees, each Party shall be responsible for its own expenses
related to the drafting, negotiation or enforcement of this Mutual Release,
including reasonable attorneys’ fees. 

 

 

 

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

11

10902060v.11

4848-4962-5682

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Mutual Release as of the date
first above written. 

 

CYNERGISTEK: 

 

CYNERGISTEK, INC.,  

a Delaware corporation 

 

 

By: /s/ Paul T. Anthony 

Name: Paul T. Anthony 

Title: CFO 

 

 

CTEK SECURITY, INC. 

a Texas corporation 

 

By: /s/ Paul T. Anthony 

Name: Paul T. Anthony 

Title: CFO 

 

 

Hernandez: 

 

 

 

/s/ Michael Hernandez 

Michael Hernandez 

 

 

 

 

 

Solely as to the provisions related to the Earn-out Payment in the Stock
Purchase Agreement, as set forth on Section 1.2 of this Mutual Release, the
undersigned does hereby consent to such arrangements.

 

 

/s/ Michael McMillan 

Michael McMillan 

--------------------------------------------------------------------------------

12

10902060v.11

4848-4962-5682

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

 

EARN-OUT NOTE

 

 

[Attached]

--------------------------------------------------------------------------------

10902060v.11

4848-4962-5682

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT B

 

SEVERANCE AND BONUS PAYMENT NOTE

 

[Attached]

--------------------------------------------------------------------------------

10902060v.11

4848-4962-5682